Citation Nr: 1140919	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-06 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred for treatment at non-VA medical facilities on November 3, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to June 1980 and from January 1991 to April 1991. 

This matter was last before the Board of Veterans' Appeals (Board) in September 2009 on appeal from a decision of the Department of Veterans Affairs Medical Center (VAMC) in Canandaigua, New York. The Board remanded the claim for additional development.

The appeal is again REMANDED to the Veteran's Health Administration (VHA) VAMC in Canandaigua, New York. VA will notify the Veteran if further action is required. 


REMAND

The Board remanded the Veteran's claim in September 2009 for evidentiary development. Specifically, the Board directed that the VAMC take appropriate steps to obtain relevant VA and private medical records and to associate those materials with the claims file. As the claims file does not reflect any such evidence, the Board must again remand the appeal. 

Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED to the VAMC for the following action:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record and provide him with the necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to records of November 2007 treatment from Alice Hyde Medical Center. Obtain any identified records, as well as the Veteran's VA treatment records (including any administrative records generated for the purpose of coordinating treatment between Alice Hyde Medical Center and VA), and associate them with the claims folder. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit his own copies of the outstanding medical records. 

2. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim. If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time should be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


